In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s request for an alternative writ,
IT IS ORDERED by the court that said request for an alternative writ be, and the same is hereby, denied.
IT IS FURTHER ORDERED by the court, sua sponte, that the ballots cast in connection with the candidacy of Joseph Testa for the Republican nomination for Franklin County Recorder be preserved pending final disposition of this case.
Resnick, J., would deny the request, but set no conditions.
Douglas, J., would dismiss.